— Appeals by defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered February 8, 1983, convicting him of burglary in the first degree and grand larceny in the third degree, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial (Lonschein, J.), after a hearing, of defendant’s motion to suppress statements.
Judgments affirmed.
A Huntley hearing was held to determine the voluntariness of two custodial statements made by the defendant. At the hearing, two different versions of the facts were presented. Based upon the credibility of the witnesses, the content of their testimony, and other evidence in the record, the hearing court concluded that the People’s version of the facts was the correct one. It held that the defendant was given proper Miranda warnings before making each statement, and that his statements were voluntarily given and therefore admissible at trial.
The record on appeal supports the hearing court’s findings of fact; therefore, its decision should be upheld (see, People v Boyce, 89 AD2d 623). There is no inherent incredibility in the testimony of the People’s witnesses; therefore, reversal of the hearing court’s decision is not warranted (see, People v Garafolo, 44 AD2d 86). Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.